Citation Nr: 0633640	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-17 765	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chondromalacia, 
right knee.

2.  Entitlement to service connection for chondromalacia, 
left knee.

3.  Entitlement to service connection for lumbosacral strain 
with pain, limitation of motion, and x-ray evidence of 
degenerative disc disease at L2-3 through L5-S1, with 
spondylosis, claimed as due to arching, twisting, and/or a 
snapping injury during active duty for training from March 30 
to April 11, 1986.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The appellant served in the U.S. Navy Reserves from August 
1985 to December 1986 with one verified period of active 
service from March 30 to April 11, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2002 
and December 2003 from the Department of Veterans Affairs 
(VA) regional office (RO) in Denver, Colorado.  The July 2002 
decision denied service connection for chondromalacia of the 
right and left knee.  The December 2003 decision denied 
service connection for back pain.  The back pain disability 
is now characterized as lumbosacral strain with pain, 
limitation of motion, and x-ray evidence of degenerative disc 
disease at L2-3 through L5-S1, with spondylosis, claimed as 
due to arching, twisting, and/or a snapping injury during 
active duty for training from March 30 to April 11, 1986 
(hereinafter, lumbosacral strain).


FINDINGS OF FACT

1.  Private treatment records show a pre-service disability 
of bilateral patellar subluxation, left greater than the 
right; service medical records are negative for findings 
pertaining to the knees during active service and do not 
reflect that the bilateral patellar subluxation disability 
was chronically worsened during the appellant's period of 
active duty.

2.  Private treatment records show pre-service complaints of 
low back pain without objective findings; service medical 
records show complaints of low back pain during active 
service, but no diagnosis of a chronic disability is shown 
until 15 years after active service and there is no competent 
medical evidence that establishes a relationship between the 
lumbosacral strain with pain, limitation of motion, and x-ray 
evidence of degenerative disc disease at L2-3 through L5-S1, 
with spondylosis and service.


CONCLUSIONS OF LAW

1.  Chondromalacia, right knee, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005); Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

2.  Chondromalacia, left knee, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005); Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

3.  Lumbosacral strain with pain, limitation of motion, and 
x-ray evidence of degenerative disc disease at L2-3 through 
L5-S1, with spondylosis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the appellant was sent a VCAA notice letter in July 
2001, one year before the initial rating decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also see 
VAOPGCPREC 7-2004.  The notice complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informs the claimant about the information and 
evidence the claimant is expected to provide; (3) informs the 
claimant about the information and evidence that VA will 
attempt to provide on his behalf; and (4) requests the 
claimant provide any evidence in his possession that pertains 
to the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) appellant status; 2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the appellant was not informed of the 
elements of appellant's status, degree of disability, and the 
effective date.  However, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, the appellant's status as an 
honorably discharged member is established.  The RO sent the 
appellant notice of the remaining two elements by letter in 
March 2006.  The appellant did not respond with any new 
information or evidence and in her testimony at her Board 
hearing in May 2006 indicated that all pertinent evidence had 
already been identified and obtained.  In any case, since the 
Board finds that service connection for chondromalacia of the 
right knee and the left knee and lumbosacral strain is not 
warranted in this appeal, the degree of disability and an 
effective date for service connection are not issues before 
the Board.  In sum, the lack of notice has no prejudicial 
consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the appellant for a VA examination, to address the 
nature of the appellant's claimed chondromalacia of the right 
and left knee, and lumbosacral strain.  There is sufficient 
medical evidence of record to make a decision on the claims 
on appeal. 

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If a disease or injury is shown to have existed prior to 
service, such disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
"where there is an increase in disability during such 
service," unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (the 
"presumption of aggravation").  If there is no showing of 
increase in disability in service, however, no presumption of 
aggravation applies.  Additionally, where the claimant is a 
veteran of wartime service, or peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the aforementioned 
presumption of aggravation, but only "where the pre-service 
disability underwent an increase in severity during 
service." 38 C.F.R. § 3.306 (b).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d).  
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ADT (active duty for 
training) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of IDT (inactive duty 
for training) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  IDT includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2004).  Presumptive periods do not apply to ADT or IDT.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Only service department records can establish if and when a 
person was serving on active duty, ADT, or IDT.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting 
the type of evidence accepted to verify service dates.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes:  her service 
medical records, private medical records/reports, a lay 
statement, a VA examination report, and her contentions, as 
presented in written statements, argument, and hearing 
testimony.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The appellant contends that she incurred or aggravated 
disabilities of lumbosacral strain and chondromalacia of the 
right and left knee during her ADT in March-April 1986 and, 
therefore, the disabilities should be service connected.  A 
review of the record indicates that service connection is not 
warranted for any of the claimed disabilities.

Before addressing the evidence, it should be noted that while 
the adjudication of claims for benefits under Title 38, 
United States Code, is nonadversarial, the Board as well as 
RO adjudicators, are clearly charged with the task of making 
credibility findings.  See Eddy v. Brown, 9 Vet App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Elkins v. Gober, 229 F.3d 1369 
(2000); Madden v. Brown, 125 F.3d 1477, (Fed. Cir. 1997), 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for the Federal Circuit (hereafter Federal 
Circuit) has held that the Board, as "an expert 
administrative board, is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, 229 
F.3d 1369 (2000).  The Federal Circuit further had found that 
the Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  This authority is pivotal in the instant case, 
because there is inconsistency or conflict in the evidence of 
record.

Turning now to the evidence, the Board notes initially the 
entries from Southern Colorado Clinic records dated in 1986.  
Although the month of the entries is cut off of several 
pages, when read as a whole, the dates are easily 
reconstructed by references to events, e.g. "she (the 
appellant) is to go on active duty in New Orleans to march" 
and diagnostic testing and treatment, e.g., x-rays, 
laboratory tests, treatment plans, and follow-up.  The most 
relevant entry is dated March 25, 1986, five days before the 
appellant began her ADT.  The entry shows findings of 
"perhaps" a right lumbar spasm.  A fair inference from the 
note is that the appellant was receiving ongoing treatment 
for back pain, as the note states the appellant was receiving 
some relief from Naprosyn and it also discloses the 
clinician's decision to stop all medications, "but continue 
with physical therapy, including massage, heat, ultrasound to 
the low back."  Records also show that x-rays were taken of 
the appellant's knees that same day.  Assessment of the x-
rays revealed bilateral patellar subluxation, left great than 
right.  Subluxation is defined as "incomplete or partial 
dislocation".  Dorland's Illustrated Medical Dictionary, p. 
1719 (29th Edition).  Based on the clinic note and x-ray 
report of the same date, the Board concludes that the 
appellant had pre-existing undiagnosed low back pain and 
bilateral knee subluxation before she began her ADT on March 
30, 1986.  Consequently, the issue of aggravation must be 
addressed.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) 
("The determination of whether a preexisting disability was 
aggravated by service is a question of fact.")  

The threshold question in aggravation is whether the 
appellant incurred a chronic worsening in her undiagnosed low 
back disorder or her bilateral knee disability.  The evidence 
of record discloses no increase in disability of either the 
low back or the knees.  First and foremost, service medical 
records show no direct evidence to substantiate the 
incurrence of an injury or aggravation to the appellant's 
knees or low back while performing her ADT.  To the contrary, 
the only treatment entry during her ADT reflects complaints 
of lower abdominal and back pain for three days, which was 
attributed to a urinary tract infection and treated as such.  
Records show the diagnosis was substantiated by a laboratory 
test.  No subjective complaints regarding the knees are shown 
and no diagnosis of a knee injury or a back disability is 
recorded.  By way of explanation for this, the appellant 
states that the clinician focused on the urinary tract 
infection and that is why nothing pertinent appears.  This is 
only speculation, however, and it is inconsistent with the 
clinician's general observation that she was "well 
appearing".

Treatment after her ADT also fails to establish aggravation.  
The private treatment note dated April 14, 1986, reflects no 
complaints of knee injury or pain.  The appellant continued 
to complain of low back pain, but she did not claim any 
recent injury.  The clinician was unable to determine the 
cause, but apparently did not suspect any pathology in the 
lumbar spine, as he had x-rays of the pelvis done, not the 
lumbar spine.  Interpretation of the pelvis x-rays indicated 
no diagnostic abnormalities.  Sometime between May 1986 and 
July 1986, the appellant returned to her doctor, complaining 
of "painful areas just about everywhere" and her doctor was 
unable to come up with an orthopedic cause for her pain.  The 
only objective finding he was able to discern was pain on 
palpation of the posterior superior iliac spine, which he 
treated with a Celestone injection.  The appellant underwent 
an arthroscopy, patellar shave, lateral release of the right 
knee in early August, but no worsening of the appellant's 
right knee disability is evident from treatment records from 
mid April to August 1986.  With regard to the lumbosacral 
strain, the physical examinations taken in conjunction with 
the appellant's knee surgeries in August and September 1986 
revealed findings entirely within normal limits except for 
the abnormalities in the appellant's knees.  It is not until 
2001 that additional complaints of low back pain are shown 
and the complaints in 2001 appear to be precipitated by a 
fall in May and her bending over to pick up a stack of 
magazines in June.  As such, the August/September 1986 
examinations demonstrate that there was no chronic disability 
of the low back incurred or aggravated during the ADT.  
 
The only evidence of an injury or aggravation is lay evidence 
presented by the appellant and a lay statement by D.D.O., a 
retired reservist.  Taking Mr. O's statement first, he 
indicates that he knew the appellant before she enlisted in 
the service and he could attest to the fact that she never 
had problems with her knees and lower back before she 
enlisted.  He states that he remembers her seeking medical 
care at a naval facility and offered a picture of the 
appellant with an ice pack she was given by the facility.  He 
further states that the appellant was generally reticent 
regarding her injuries, but confided in him about her 
suffering.  Essentially, the appellant has testified and 
provided written statements indicating that while marching 
during her ADT, she felt a kind of snap in her knees and 
started having increased pain in her knees and back.  The 
appellant also provided a photograph she states was taken 
during her ADT; it depicts a woman with one leg elevated with 
an ice pack on the right knee.  

The Board does not question the appellant's or Mr. O's good 
faith belief of what events transpired during the appellant's 
ADT; nonetheless, the Board finds the appellant's statement, 
her photograph, and the "buddy statement" to be far less 
probative than her service medical records and private 
treatment records from 1986.  In this regard, all treatment 
records were contemporaneously recorded with the pertinent 
events.  The dates are shown or are easily reconstructed.  
Mr. O's statement and those of the appellant's were made in 
2001, approximately 15 years after the relevant events 
occurred.  Mr. O's statement is very general in nature and 
indicates very little direct knowledge of pertinent events.  
There is nothing to indicate the date of the photograph other 
than the appellant's statement that it was taken some time 
during her ADT in April 1986.  Most importantly, treatment 
records before, during, and after the ADT directly contradict 
the lay statements and photograph.  In the face of 
contemporaneously recorded treatment records that refute the 
assertion of incurrence or aggravation of a bilateral knee or 
low back disability in service, the Board is unable to find 
either of the lay statements or the photograph to be 
reliable.  

In the alternative, even if the Board were to find credence 
in the lay evidence of bilateral knee pain during the ADT, 
these statements demonstrate, at most, a flare-up of symptoms 
of a pre-existing disorder.  As such, aggravation is not 
established.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991) 
(mere temporary or intermittent flare-ups during service of a 
pre-existing condition are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to the symptoms, is worsened).  See also Verdon v. 
Brown, 8 Vet. App. 529 (1996) (the usual effects of treatment 
during service to ameliorate a pre-existing condition does 
not automatically constitute aggravation where the condition 
is no more disabling than it was prior to service).  Post-ADT 
treatment does not reflect an increase in disability as a 
result of the ADT.  
  
In sum, a review of the record on appeal reveals no evidence 
that the appellant was disabled by her chondromalacia of the 
right and left knee, and lumbosacral strain
during her training in 1986, and thus the appellant never 
achieved veteran status with respect to her application for 
chondromalacia of the right and left knee, and lumbosacral 
strain as it relates to that period of ADT.  Accordingly, 
service connection for chondromalacia of the right and left 
knee and lumbosacral strain is not warranted.


ORDER

Service connection for chondromalacia of the right knee is 
denied.

Service connection for chondromalacia of the left knee is 
denied.

Service connection for lumbosacral strain with pain, 
limitation of motion, and x-ray evidence of degenerative disc 
disease at L2-3 through L5-S1, with spondylosis, claimed as 
due to arching, twisting, and/or a snapping injury is denied.



____________________________________________
BARBARA B. COPELAND
Appellants Law Judge, Board of Appellants' Appeals


 Department of Appellants Affairs


